Notice of Allowance
Response to Arguments
Applicant’s arguments, filed 4/7/2021, and current amendments overcome the rejection of claims under U.S.C. 103. Therefore these rejections have been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  
The closest prior art of record Kumar et al ("Kumar", US 20160373520) in view of Taylor (“Taylor”, US 20140115028) in further view of Chawla et al ("Chawla", US 8555274) and in even further view of Beaty et al (“Beaty”, US 20080295096) does not teach a method comprising: at a client computing device, requesting virtual computing sessions from a plurality of virtual delivery agents (VDAs) configured to connect the client computing device with virtual computing sessions based upon a connection lease including an ordered list of VDAs assigned to the client computing device by sending a new virtual computing session request to a first VDA in the ordered list, and7In re Patent Application of:SINGLETON ET AL.Serial No. 16/194,823 Filing Date: 11/19/2018if unable to connect to a virtual computing session through the first VDA, continuing to request a new virtual computing session from each of the remaining VDAs in the list in descending order until receiving a connection with a new virtual computing session; wherein the ordered list of VDAs assigned to the client computing device is different than ordered lists of VDAs for other client computing devices requesting virtual computing sessions from the virtual delivery agents (VDAs).

Therefore, Claims 1-2, 4-11, and 21-30 are allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Sinha et al (US 20150350101), Abstract - A cloud computing environment consists of a cloud deployment platform with an application management server executing thereon, and a cloud management server configured to manage a plurality of virtual machines deployed in a cloud infrastructure. When a cloud-based application is deployed to the cloud infrastructure, a deployment plan for the cloud-based application is read, where the deployment plan comprises a first plurality of tasks to be executed in the cloud infrastructure. A determination is made that one or more custom tasks are required to be executed in the cloud infrastructure. After the determination, the one or more custom tasks are inserted into the first plurality of tasks to generate a second plurality of tasks. The second plurality of tasks is then transmitted to the cloud management server for execution in the cloud infrastructure. 
Beda III et al (US 8800009), Abstract - Methods, systems, and apparatus, including computer programs encoded on computer storage media, for accessing services from a virtual machine. One of the methods includes receiving requests for long-term security 
Momchilov et al (US 8190676), Abstract - A mechanism for detecting events generated from a device in communication with a client system and the re-direction of those events to a server system over a network using a presentation-level protocol is disclosed. Plug and play events are detected at the client system, bound to a virtual connection for a user session, and re-directed for handling to a server-based system using the presentation-level protocol. The server-based system maps the device to the user session. Applications which have registered a callback with the session are informed and generate an appropriate message which is transmitted to the device in communication with the client system via a specified virtual communication connection in the user session.
Hoffman et al (US 20160330288), Abstract - Aspects described herein provide improved system architectures for a cross-domain proxy so that server/controller software may be placed in a cloud-based environment, with only limited equipment required on-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



Raqiul A. Choudhury

/R.A.C./Examiner, Art Unit 2444                                                                                                                                                                                             

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444